Title: To James Madison from James Monroe, 20 September 1823
From: Monroe, James
To: Madison, James


        
          
            Dear Sir
            Highland Sepr 20. 1823.
          
          The unfavorable state of the weather since my arrival here, has kept me so much confind, that I have been unable, to pay, that attention to my affairs, that I should otherwise have done. I shall however be with you in the course of the insuing week. I send you a letter from Judge Nelson, & two from Mr. Appleton, which give the latest accounts, from them, of affairs in Spain. I send you also, one, from Mr. Calhoun, which contains the information desird, of the vote in the Senate, on the nomination of Genl. Armstrong. Very sincerely dear Sir yours
          
            James Monroe
          
        
        
          Retain the letters from Spain until we arrive.
        
      